PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/381,366
Filing Date: 27 Aug 2014
Appellant(s): Ueda et al.



__________________
T. Daniel Christenbury, Reg. No. 31,750
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):


It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1, 2, 7-12, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al. (Collins et al., "A branched DNA signal amplification assay for quantification of nucleic acid targets below 100 molecules/ml," Nucleic Acids Research, 1997, Vol. 25, No. 15, 2979-2984), in view of Liu et al. (Liu el al., "Effects of Target Length on the Hybridization Efficiency and Specificity of rRNA-Based Oligonucleotide Microarrays," Applied and Environmental Microbiology, January 2007, Vol. 73, No. 1, 73-82),  US 2012/0009629 A1 (Becker et al.), Small et al. (Small et al., "Direct Detection of 16S rRNA in Soil Extracts by Using Oligonucleotide Microarrays," Applied and Environmental Microbiology, October 2001, Vol. 67, No. 10, 4708-4716), and US 2008/0050728 A1 (Rogan et al.).

Collins et al., teach a process of detecting the presence or absence of nucleic acid in an amount below 100 molecules/ml that includes hybridizing a target nucleic acid with a capture probe and a plurality of detection probes (See Collins et al., 2979-2980).

Figure 1A of Collins et al., is reproduced below:

    PNG
    media_image2.png
    345
    712
    media_image2.png
    Greyscale

Figure 1, panel A illustrates first generation branched DNA (“bDNA”) assay components, including a target sequence, capture probe, and multiple label probes attached to the target sequence (Collins et al., 2980).

Liu et al., teach “[i]n DNA microarray studies, ... the lengths of nucleic acid molecules are known to affect the rate and efficiency of target-probe duplex formation . . . leading to reduced hybridization efficiencies and false-negative signals. To address this, solutions focusing on target fragmentation . . . have been proposed and demonstrated” (Liu et al., 80).



Liu et al., teach “enhanced hybridization efficiencies and reduced false negative signals for DNA fragments when the target length was shortened (Table 1). A reduction in the length of the DNA target from 1,480 bp to approximately 184 to 193 bp could minimize false-negative signals by a factor of 2.4 to 5.6” (id. at 81).
The above showing is deemed to meet a limitation of claim 1 as the recited range clearly overlaps the claimed size limit of target / “fragmentation product” which spans from “150 bases to 1500 bases”. 

Liu et al., teach “extremely short fragments could adversely lead to a slight increase in false-positive signals. Thus, there is a need to compromise between good hybridization efficiencies and hybridization specificities” (id.).

Becker et al., in paragraph [0107], teach:
Typically, target sequences of the present invention range from about 100 nucleotides in length to from about 150 to about 250 nucleotides in length. The optimal or preferred length may vary under different conditions, which can easily be tested by one of ordinary skill in the art…  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have designed target sequences to range from “about 150 to about 250 nucleotides in length”, values clearly encompassed by the presently claimed invention.
et al., teach a microarray assay where “hybridization specificity and signal intensity were enhanced using fragmented RNA” suggesting “that it is now possible to apply microarray technology to the direct detection of microorganisms in environmental samples, without using PCR” (Small 4708 (emphasis omitted)).

Small et al., teach:
Notwithstanding the obvious power and utility of PCR, fundamental uncertainties and errors associated with PCR . . . have significant and mainly negative implications for analysis of, and interpretation of data from, in situ microbial communities and environmental samples. . . . The limitations of PCR ... in an environmental context therefore extend to any detection method following target amplification, regardless of the sensitivity, specificity, or multiplexed detection capability of the sensor element. By extension, the full power and utility of microarrays to accurately and quantitatively ascribe phenotype and function to in situ microorganisms will therefore be realized only by developing techniques for the direct detection of nucleic acids (id at 4713-4714).

Rogan et al., teach detection of repetitive sequences, including that of Alu repeats, where the target nucleic acid has been subjected to fragmentation but has been subjected to amplification.

Rogan et al., in paragraph [0034], teach that the source of the nucleic acid sample can be that of human origin.  As stated therein:
[0034] As used herein, "sample" refers to anything that may contain a target nucleic acid to be analyzed. The sample may be a biological sample, such as a biological fluid or a biological tissue. Examples of biological fluids include urine, blood, plasma, serum, saliva, semen, stool, sputum, cerebral spinal fluid, tears, mucus, amniotic fluid, or the like. Biological tissues are aggregates of cells, usually of a particular kind together with their intercellular substance that form one of the structural materials of a human, animal, plant, bacterial, fungal or viral structure, including connective, epithelium, skin, muscle and nerve tissues. Examples of biological tissues also include organs, tumors, lymph nodes, arteries and collections of individual cell(s), for example, isolated from plasma, blood or urine or by collagenase treatment of solid tissues.  (Emphasis added)




Rogan et al., in paragraph [0067], teach:
[0067] Genomic template (the target nucleic acid sequence) was prepared using methanol-acetic acid fixed cell pellets derived from cytogenetic preparations of bone marrow samples as previously described.sup.13, 20. Unlike other methods, the target sequence is not pre-selected or amplified.  (Emphasis added)

The fact that the nucleic acid has not been subject to amplification is deemed to meet a limitation of claim 7.

Rogan et al., in paragraphs [0041] and [0042] teach of repetitive sequences:
[0041] As used herein, a "repeat sequence" is a sequence which repeatedly appears in the genome of which the target DNA is a part, with a sequence identity between repeats of at least about 60%, more preferably, at least about 80%, and which is of sufficient length or has other qualities which would cause it to interfere with the desired specific hybridization of the probe to the target DNA, i.e., the probe would hybridize with multiple copies of the repeat sequence. Generally, speaking, a repeat sequence appears at least 10 times in the genome, has a repeat size ranging from 1 nucleotide to hundreds of nucleotides, the repeat units having lengths of at least 10 nucleotides to thousands of nucleotides. Repeat sequences can be of any variety, e.g., tandem, interspersed, palindromic or shared repetitive sequences (with some copies in the target region and some elsewhere in the genome), and can appear near the centromeres or chromosomes, distributed over a single chromosome, or throughout some or all chromosomes. Normally, with but few exceptions, repeat sequences do not express physiologically useful proteins. A "repeat sequence" may also be referred to as a "repetitive sequence" or a "repetitive element." 


[0042] As used herein, a "short interspersed element," also referred to herein as a SINE, means a highly repetitive interspersed transposable element derived from RNA polymerase III transcripts with repeat units ranging in length from 75 bp to 500 bp in length. The most abundant class of SINE elements is the Alu family. Alu sequences are about 300 bp in length and are present in the human genome in approximately 500,000 copies.  (Emphasis added)



Principles of Law
 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).

In view of the above showing, the aspect of designing a method of detecting a target nucleic acid exhibiting improved sensitivity, including that of repetitive (Alu) sequences in the human genome, would have been obvious to one of ordinary skill in the art at the time of filing for as shown above, not only did the art teach of performing a multiplex hybridization assay using both capture probes and detection probes, but the art also provides explicit guidance as to size limits and ranges for target nucleic acids, as well as cautions against using sequences that are too small.  Further, the prior art clearly teaches the detection of repetitive sequences in animal as well as human sequences, and that the repetitive sequence can be Alu sequences as well as short interspersed nuclear elements.
Nucleic Acids Research, 1997, Vol. 25, No. 15, 2979-2984), in view of Liu et al. (Liu el al., "Effects of Target Length on the Hybridization Efficiency and Specificity of rRNA-Based Oligonucleotide Microarrays," Applied and Environmental Microbiology, January 2007, Vol. 73, No. 1, 73-82),  US 2012/0009629 A1 (Becker et al.), Small et al. (Small et al., "Direct Detection of 16S rRNA in Soil Extracts by Using Oligonucleotide Microarrays," Applied and Environmental Microbiology, October 2001, Vol. 67, No. 10, 4708-4716), and US 2008/0050728 A1 (Rogan et al.).

	(3) New Grounds of Rejection
There are no new grounds of rejection.

	(4) Withdrawn Ground of Rejection
No ground(s) of rejection have been withdrawn.

	(5) Response to Argument
At page 2, bridging to page 3 of the Brief, appellant asserts:
Collins is relied upon as teaching the use of a plurality of detection probes in a sandwich assay using an immobilized capture probe, target DNA and detection probes. However, as acknowledged by the rejection, Collins fails to disclose using a fragmentation product as the target DNA. It, thus, inherently follows that there is no disclosure or suggestion in Collins about the mode of the size of the fragmentation product, or the requirement that the plurality of detection probes are hybridized at distances of not more than the mode of the nucleic acid length of the fragmentation product from the binding position of the capture probe.
et al., Liu et al., Becker et al., Small et al., and Rogan et al. It is noted with particularity that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

At page 3 of the brief appellant asserts:
That is, in Liu, a detection probe is not used. Therefore, Liu fails to disclose, teach or suggest the requirement that the plurality of detection probes are hybridized at distances of not more than the mode of the nucleic acid length of the fragmentation product from the binding position of the capture probe.  (Emphasis added)

The above argument has been considered and has not been found persuasive as Liu et al., was not relied upon for teaching the use of a detection probe.  Rather, the primary reference, Collins et al., was relied upon for teaching this component of the claimed method.  As noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  

At page 3 of the Brief appellant asserts:
Small fails to disclose, teach or suggest the possibility of omitting PCR when the Chaperon detector is not used. Further, Small fails to disclose, teach or suggest the simultaneous hybridization of a plurality of detection probes. Therefore, Small fails to disclose, teach or suggest the requirement that the plurality of detection probes are hybridized at distances of not more than the mode of the nucleic acid length of the fragmentation product from the binding position of the capture probe.

e.g., PCR) could be omitted.  Rather, Rogan et al., was relied upon for teaching this component.  As noted above, Rogan et al., in paragraph [0067], teach:
[0067] Genomic template (the target nucleic acid sequence) was prepared using methanol-acetic acid fixed cell pellets derived from cytogenetic preparations of bone marrow samples as previously described.sup.13, 20. Unlike other methods, the target sequence is not pre-selected or amplified.  (Emphasis added)

The fact that the nucleic acid has not been subject to amplification is deemed to meet a limitation of claim 7.

Appellant, at page 3, third paragraph, asserts:
The reasoning urged by the rejection that, since (1) Collins discloses employing a plurality of detection probes, (2) Liu teaches that a higher detection sensitivity is attained by fragmentation of the target nucleic acid and (3) Becker discloses a target nucleic acid sequence from about 150 to about 250 nucleotides in length, it is obvious to employ a plurality of detection probes and to fragment the target nucleic acid is insufficient. Even in the best light, the rejection does not adequately address the feature that the plurality of detection probes are hybridized at distances of not more than the mode of the nucleic acid length of the fragmentation product from the binding position of the capture probe.


As evidenced above, the analysis takes into consideration the teachings of Collins et al., Liu et al., and Becker et al.  The analysis, however, fails to take into consideration the teachings of both Small et al., and Rogan et al. Indeed, a review of the Brief fails to find where appellant has taken into consideration the teachings of Rogan et al.  It is noted with particularity that Rogan et al., teach of detecting the most common repetitive sequence in the human genome.  As set forth above, Rogan et al., in paragraphs [0041] and [0042] teach of repetitive sequences:
[0041] As used herein, a "repeat sequence" is a sequence which repeatedly appears in the genome of which the target DNA is a part, with a sequence identity between repeats of at 


[0042] As used herein, a "short interspersed element," also referred to herein as a SINE, means a highly repetitive interspersed transposable element derived from RNA polymerase III transcripts with repeat units ranging in length from 75 bp to 500 bp in length. The most abundant class of SINE elements is the Alu family. Alu sequences are about 300 bp in length and are present in the human genome in approximately 500,000 copies.  (Emphasis added)

Appellant, at page 3, last paragraph, spanning tot page 4, of the brief asserts:
However, since no detection probes are used in Liu or Becker, there is no disclosure, teaching or suggestion about how to set the detection probes.


Clearly, the aspect of detecting “a highly repetitive interspersed transposable element”, which is also “[t]he most abundant class of SINE elements in the Alu family…and are present in the human genome in approximately 500,000 copies” speaks directly to detecting a mode, id est, the most frequent/common fragment size, which, as disclosed by Rogan et al., “are about 300 bp in length” and, thusly, clearly meets the limitation of “a mode of the nucleic acid length …is 150 bases to 1500 bases”.   
Again, the Brief has not been found to take into consideration the teachings of Rogan et al. 


As shown in the modified Table 3 below, wherein the last line showing the "Signal Value Ratio (i/vii)" was added for easier comprehension, when the mode of the DNA length of the fragmentation product is 150, 250, 500 or 1500 base pairs, the "Signal Value Ratio (i/vii)" is more than 1.0. This means that the signal obtained by the method of the rejected claims is higher than the sum of the signals obtained when each of the detection probes were used individually. These results clearly show that the method exhibits a synergistic effect higher than the total of the signals obtained by individually using each detection probe. This is an unexpected superior effect.

The above argument has been considered and has not been found persuasive as appellant’s arguments are not commensurate with the scope of the claims. It is noted that claim 1 is the sole independent claim pending, and that the method encompasses both “sequentially or simultaneously” bringing a fragmentation product of a target nucleic acid into contact with a capture probe and multiple detection probes.  While argument is presented that the method results in an unexpectedly superior result when the probes are used “simultaneously”, the claimed method does not require that it only be performed in a simultaneous manner.  Rather, the probes can be used “sequentially”.  Therefore, the claimed method fairly encompasses embodiments which do not result in unexpectedly superior/synergistic effects.  Given such, the rejection of claims under 35 USC 103(a) should be maintained.

At page 6 of the Brief appellant asserts:
Accordingly, the rejection’s reliance on Becker’s teachings with respect to a length of a target nucleic acid which is to be amplified does not support the finding that it would have been obvious to practice a method of detecting a target nucleic acid using a mode of the nucleic acid length of a fragmentation product of the target nucleic acid of 150 bases to 1500 bases or to design a plurality of detection probes to hybridize at distances of not more than 150 to 1500 bases from the binding position of said capture probe.

et al., into consideration.  As noted above, Liu et al., teach “enhanced hybridization efficiencies and reduced false negative signals for DNA fragments when the target length was shortened (Table 1). A reduction in the length of the DNA target from 1,480 bp to approximately 184 to 193 bp could minimize false-negative signals by a factor of 2.4 to 5.6” (id. at 81).
The above showing is deemed to meet a limitation of claim 1 as the recited range clearly overlaps the claimed size limit of target / “fragmentation product” which spans from “150 bases to 1500 bases”. 

While Liu et al., teaches the lengths of fragments that are also target sequences, Rogan et al., had been relied upon for teaching the detection of short sequences that are also the most common (applicant’s “mode”).  As noted above, Rogan et al., in paragraphs [0041] and [0042] teach of repetitive sequences:
[0041] As used herein, a "repeat sequence" is a sequence which repeatedly appears in the genome of which the target DNA is a part, with a sequence identity between repeats of at least about 60%, more preferably, at least about 80%, and which is of sufficient length or has other qualities which would cause it to interfere with the desired specific hybridization of the probe to the target DNA, i.e., the probe would hybridize with multiple copies of the repeat sequence. Generally, speaking, a repeat sequence appears at least 10 times in the genome, has a repeat size ranging from 1 nucleotide to hundreds of nucleotides, the repeat units having lengths of at least 10 nucleotides to thousands of nucleotides. Repeat sequences can be of any variety, e.g., tandem, interspersed, palindromic or shared repetitive sequences (with some copies in the target region and some elsewhere in the genome), and can appear near the centromeres or chromosomes, distributed over a single chromosome, or throughout some or all chromosomes. Normally, with but few exceptions, repeat sequences do not express physiologically useful proteins. A "repeat sequence" may also be referred to as a "repetitive sequence" or a "repetitive element." 


highly repetitive interspersed transposable element derived from RNA polymerase III transcripts with repeat units ranging in length from 75 bp to 500 bp in length. The most abundant class of SINE elements is the Alu family. Alu sequences are about 300 bp in length and are present in the human genome in approximately 500,000 copies.  (Emphasis added)

In view of the teachings of Liu et al., one of ordinary skill in the art would have been motivated to have fragmented the nucleic acids in Rogan et al., such that the target sequences of 300 bp, as well as up to 500 bp in length, would be generated.  The fact that this is also the most common/abundant repeat sequence in the human genome would also satisfy the mode requirement in that the mode of the fragments “is 150 bases to 1500 bases” in length. 

As noted above, the Brief has not been found to address the teachings of all of the prior art relied upon.  More specifically, the Brief has not been found to present argument wherein the teachings of Rogan et al., were ever taken into consideration.  On this basis alone, the rejection should be affirmed.  Further, and as noted above, it is well settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 1, 2, 7-12, 19, and 20 under 35 USC §103(a) should be affirmed.




(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634     

/Ashwin Mehta/
Primary Examiner                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.